Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered July 28, 1976, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Case remanded to Criminal Term to hear and report on the issue *657whether defendant was deprived of his right to a speedy trial and appeal held in abeyance in the interim. We have considered the other issues raised and concluded that they do not warrant a reversal of the judgment of conviction. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.